UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6834


DONALD RAY BROWN,

                        Plaintiff – Appellant,

          v.

DR. MYLETA      OBSU;   DR.   CONTAH   NIMELY;    WEXFORD   HEALTH
SERVICES,

                        Defendants – Appellees,

          and

DEPARTMENT OF CORRECTIONS,

                        Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-03225-CCB)


Submitted:   September 26, 2013         Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Ray Brown, Appellant Pro Se. Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald Ray Brown appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint, denying

his request for a preliminary injunction, and denying his motion

to appoint counsel.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Brown v. Obsu, No. 1:12-cv-03225-CCB (D.

Md. May 9, 2013).        We dispense with oral argument because the

facts   and    legal   contentions     are   adequately   presented    in   the

materials     before   this    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        2